United States Securities and Exchange Commission Washington, D.C. 20549 Form 20-F/A Amendment No. 1 (Mark One) []Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of or [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2006 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to or []Shell Company Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-51005 Amera Resources Corporation (Exact name of Registrant as specified in its charter) Amera Resources Corporation (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) Suite 709 - 837 West Hastings Street, Vancouver, British Columbia, V6C 3N6 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act.None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, No Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not Applicable (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2006. 21,748,592 Common Shares outstanding as of December 31, 2006 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNo X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No
